Citation Nr: 0020311	
Decision Date: 08/02/00    Archive Date: 08/09/00

DOCKET NO.  96-46 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
postoperative status, right knee disorder.

2.  Whether a timely appeal was filed with respect to the 
claims for service connection for a left wrist disability; 
service connection for a disability of the ribs; an increased 
rating for cluster headaches; an increased rating for left 
ear hearing loss; an increased rating for hemorrhoids; and an 
increased rating for genital herpes.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from April 1979 to 
June 1995.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.

The present case arises from a September 1995 rating action.  
A notice of disagreement was received in April 1996, and a 
statement of the case was issued in May 1996.  A supplemental 
statement of the case was issued in August 1996, and a VA 
Form 9 (Appeal to Board of Veterans' Appeals) which addressed 
the claim for an increased rating for the veteran's right 
knee disability was received in October 1996.  A hearing at 
which the veteran testified concerning the evaluation of his 
right knee was conducted at the RO in May 1997 and, in due 
course, the case was forwarded to the Board in Washington, 
DC.  In May 1999, the Board remanded the veteran's case to 
the RO for additional development, and a supplemental 
statement of the case was issued in November 1999.  The 
matter has since been returned to the Board.  

In addition to the foregoing, the Board observes that, in the 
aforementioned October 1996 VA Form 9, the veteran expressed 
a desire to appear at a hearing before a Board member at the 
RO.  Later that month, he clarified his desires in this 
regard, indicating that he wished to have the hearing take 
place in Washington, DC.  This hearing was initially 
scheduled for April 1998 but, early that month, the Board 
received a written request from the veteran to have the 
hearing postponed until after June 1, 1998.  The request was 
granted, and the veteran's hearing was rescheduled for June 
16, 1998.  The veteran, however, without explanation, failed 
to report for that hearing.  Under these circumstances, it is 
presumed the veteran no longer desires to appear at a 
hearing, and that he wishes the Board to proceed to address 
his appeal based on the evidence currently of record. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal as it pertains to the evaluation of his 
right knee disorder has been obtained by the RO.

2.  The veteran's right knee disability is not shown to be 
productive of more than slight recurrent subluxation or 
lateral instability, and no limitation of flexion to less 
than 60 degrees or limitation of extension greater than 5 
degrees has been demonstrated.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
post operative status, right knee disorder, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2. 
4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5258, 5260, 
5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board observes that, when the 
veteran seeks to establish a rating in excess of that which 
is currently assigned, his assertion that the disabilities at 
issue have worsened is, in general, sufficient to make the 
matter well grounded within the meaning of 38 U.S.C.A. 
§ 5107.  See Jackson v. West, 12 Vet.App. 422, 428 (1999), 
citing Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992). 

The veteran has asserted that the service-connected 
disability at issue is more disabling than currently 
evaluated by the RO, and he has, therefore, stated a claim 
which is well grounded.  With that initial burden having been 
satisfied, VA has a duty to assist the veteran in the 
development of facts pertaining to his claim.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1996).  The Court 
has held that the duty to assist includes obtaining available 
records which are relevant to the claimant's appeal, and that 
this duty is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet.App. 90 (1990).  

In this regard, the record reflects that the veteran has been 
examined for VA purposes on a number of occasions in 
connection with this claim, and it has not been asserted that 
additional, relevant treatment records pertaining to the 
veteran's right knee impairment are available.  In view of 
this, the Board finds that the duty to assist the veteran in 
the development of his claim has been accomplished.  

As to the evaluation of the veteran's disability, that is 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R. § 4.1 requires 
that each disability be viewed in relation to its history, 
and that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 requires 
that medical reports be interpreted in light of the entire 
recorded history, and that each disability must be considered 
from the point of view of the veteran's working or seeking 
work.  38 C.F.R. § 4.7 provides that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned. 

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).  Moreover, VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  

In addition, the regulations provide, as to the 
musculoskeletal system, that it is "essential that the 
examination on which ratings are based" adequately portray 
any "functional loss" which "may be due to pain."  Such 
functional loss must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion. . . .  [A] part which becomes painful on use must 
be regarded as seriously disabled."  38 C.F.R. § 4.40.  
Moreover, in determining the factors causing disability of 
the joints, inquiry must be directed toward, inter alia, 
"[p]ain on movement."  38 C.F.R. § 4.45(f).  See Schafrath 
v. Derwinski, supra, at 592 ("under the regulations, the 
functional loss due to pain is to be rated at the same level 
as the functional loss where [motion] is impeded"); see also 
DeLuca v. Brown, 8 Vet. App. 202, at 205 (1995); Quarles v. 
Derwinski, 3 Vet.App. 129, 139 (1992).

In this case, the veteran's service medical records reflect 
that, in September 1994, he underwent surgical repair of a 
partial rupture of the medial head of the gastrocnemius 
muscle, after having complained of knee pain over a period of 
time.  When he was examined in connection with his retirement 
from service the following March, it was noted that the 
veteran complained of right leg cramps relating to his 
previous surgery.  It was also indicated that his complaints 
in this regard had not resolved.  

Shortly after his retirement from service, the veteran 
submitted an application for VA benefits.  In connection with 
that claim, he underwent an examination for VA purposes in 
August 1995.  The report from this examination reveals that 
the veteran complained of what he characterized as a "funny 
movement sensation" in the knee when he would walk or run.  
The right knee demonstrated "extension and flexion some 
movement in the posterior fossa, however, mild, there is a 
well healed scar, some with keloid that is approximately 4" 
in length, nontender."  Motor strength was 5/5 in the lower 
extremities, and tone and bulk were considered appropriate 
for the veteran's age.  X-rays of the knee revealed no 
fractures or dislocations, the joint space was adequately 
maintained, and there was no evidence of knee effusion.  
There was, however, mild osteophytosis of the patella noted.  

Subsequently obtained VA outpatient treatment records, dated 
between 1996 and 1997, reflect various complaints by the 
veteran, including those related to his right knee.  In June 
1996, a popliteal cyst was removed from the right knee, after 
which the veteran was assigned a temporary total rating for 
convalescence purposes under the provisions of 38 C.F.R. 
§ 4.30.  This temporary evaluation was effective from June 
25, 1996 to August 1, 1996.  Thereafter, the record reflects 
that the veteran complained of knee pain in August and 
October 1996, and that he experienced a sensation of numbness 
in early 1997.  At the same time, however, it was noted that 
he had 5/5 motor strength in his lower extremities, with 
normal gait and coordination.  At the hearing conducted at 
the RO in May 1997, the veteran complained of numbness about 
the foot and leg, and some discomfort at the site of his 1996 
surgical scar, when his clothing rubbed against it.  He also 
indicated that he would experience knee pain and a snapping 
sensation after walking a half mile, using stairs, or 
standing for half an hour.  

As indicated in the Introduction to this decision, the Board 
remanded the veteran's claim for additional development in 
May 1999.  This included a request to obtain more recent 
treatment records.  In connection with that, the RO wrote to 
the veteran in July 1999, and requested that he furnish the 
names and addresses of all of his health care providers from 
whom he had received treatment for his right knee since 1997.  
The veteran, however, failed to respond to that letter, and 
as a result, no further treatment records are available for 
review, if indeed any exist.  

The veteran did, however, report for the VA examination of 
his knee that was subsequently scheduled, in August 1999.  
The examination report reveals that the veteran's chief 
complaint was pain in the right knee, which was only 
intermittent, and for which he was taking no medication.  
Active range of motion of the knee was from 0 to 140 degrees, 
which the examiner indicated was completely normal for the 
veteran.  In addition, sensation was intact to pinprick and 
light touch over the dermatomes of the knee, muscle strength 
of the quadriceps and hamstrings was 5/5, and deep tendon 
reflexes were present and equal.  There was also no bony or 
soft tissue abnormality of the knee observed, no edema or 
erythema of the knee, and no mediolateral or anteroposterior 
instability of the knee.  Palpation of the medial and lateral 
compartments did not produce pain, although there was pain on 
palpation of the popliteal area of the knee.  The veteran had 
no limp, and his gait was described as completely non-
antalgic.  The examiner also noted that there was no 
functional loss in the right knee due to weakened movement, 
excess fatigability, incoordination, or pain.  Moreover, the 
examiner commented that the veteran's complaint of pain "is 
not supported by any adequate pathology that I can see right 
now . . . ."  He acknowledged, however, that it was 
evidenced by the veteran's visible behavior when the 
popliteal area was palpated.  The level of pain on palpation 
of the popliteal area was considered to be moderate.  X-rays 
revealed partial subluxation of the patella and the 
patellofemoral joint in which there was marked narrowing of 
the lateral aspect of the joint associated with 
osteophytosis.  

The veteran's right knee disability has been evaluated under 
the provisions of Diagnostic Code 5257.  Under this code, a 
10 percent rating is assigned when there is slight 
impairment, with recurrent subluxation or lateral 
instability.  A 20 percent rating is assigned when there is 
moderate knee impairment, with recurrent subluxation or 
lateral instability.  Other diagnostic codes which 
contemplate knee impairment include Diagnostic Code 5258, 
which provides a 20 percent rating when there is dislocated 
semilunar cartilage with frequent episodes of locking, pain, 
and effusion into the joint.  Diagnostic Code 5259 provides 
for a 10 percent rating for symptomatic removal of semilunar 
cartilage.  Diagnostic Code 5260 contemplates limitation of 
leg flexion, and Diagnostic Code 5261 concerns limitation of 
leg extension.  Under Diagnostic Code 5260, a 0 percent 
evaluation is assigned when flexion is limited to 60 degrees, 
a 10 percent evaluation is assigned when flexion is limited 
to 45 degrees, and a 20 percent rating is assigned with 
flexion limited to 30 degrees.  Pursuant to Diagnostic Code 
5261, a 0 percent evaluation is assigned when extension is 
limited to 5 degrees, and a 10 percent rating is assigned 
when extension is limited to 10 degrees.  A 20 percent rating 
is assigned with extension limited to 15 degrees.  

The foregoing record clearly shows that, at no time during 
the duration of this claim, or since service, has the veteran 
met the criteria for an increased, 20 percent rating under 
any of the relevant Diagnostic Codes.  The record shows that, 
since the veteran's separation from service, the primary 
impairment arising out of his right knee has been his 
complaints of pain and numbness, which complaints the most 
recent examiner considered to be inadequately supported by 
the veteran's knee pathology.  Furthermore, to the extent 
there is any limitation of motion of the knee, there are no 
records showing that this limitation meets the criteria for 
even a compensable evaluation under any applicable diagnostic 
code.  Similarly, the records do not reflect the presence of 
any knee instability, locking, or effusion.  Under these 
circumstances, it is the Board's conclusion that the evidence 
fails to reflect the presence of the criteria necessary to 
warrant the assignment of a 20 percent rating for the 
veteran's right knee disability.  

As to the consideration of other provisions which might 
provide for a favorable decision, we have also considered 
assigning a separate evaluation for the residuals of the 
surgical scar present about the veteran's knee.  In this 
regard, it is observed that the veteran complained, at his 
hearing, that the scar caused him some discomfort.  
Applicable criteria, however, require that there be an 
objective demonstration that the scar is tender and painful, 
in order to warrant a compensable evaluation.  See Diagnostic 
Code 7804.  When he was examined in 1995, it was specifically 
noted that the veteran's scar was not tender, and no such 
complaints were shown when the veteran was examined for VA 
purposes in 1999.  

In addition, the Board has also considered the provisions of 
38 C.F.R. §§ 4.40, 4.45, as they relate to pain and any 
resulting functional impairment due to pain, including during 
flare-ups, as discussed in the decision of the Court of 
Appeals for Veterans Claims in DeLuca v. Brown, supra.  In 
this regard, it must be acknowledged that the veteran's 
statements provide some evidence of periodic flare-ups of 
discomfort and limitations of mobility that is evidently 
caused by his right knee disorder.  At the same time, 
however, the evidence does not reflect that the veteran has 
been hospitalized for knee treatment in many years, and 
recent examination revealed normal range of motion, intact 
sensation, 5/5 strength, no instability, and that the veteran 
had a non-antalgic gait.  Indeed, the most recent examiner 
commented that the veteran's complaints of pain was not 
supported by any adequate pathology that could be seen, and 
that there was no functional loss due to weakened movement, 
excess fatigability, incoordination or pain.  

In view of the foregoing, as well as the absence of pain, 
except on palpation of the popliteal area, when recently 
examined, the Board finds that the current 10 percent rating 
assigned for the veteran's right knee disability contemplates 
any impairment he may experience during a flare-up, and that 
consideration of the provisions of sections 4.40 and 4.45 
does not call for the assignment of an increased disability 
rating for the veteran's right knee disorder.

As noted above, our analysis covers the entire period since 
the veteran left service, and we find that at no time since 
service has the veteran's disability been more disabling than 
as currently rated under the present decision.  See Fenderson 
v. West, 12 Vet.App. 119, 126 (1999).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
postoperative status, right knee disorder, is denied.


REMAND

In our May 1999 Remand, the Board noted that the issues 
certified by the RO as on appeal in December 1997, in 
addition to the claim for an increased rating for the 
veteran's right knee, included claims for service connection 
for a left wrist disability, service connection for a 
disability of the ribs, an increased rating for cluster 
headaches, an increased rating for left ear hearing loss, an 
increased rating for hemorrhoids, and an increased rating for 
genital herpes.  These matters had all been addressed in the 
September 1995 rating action, and were considered included in 
the April 1996 notice of disagreement in which the veteran 
expressed his disagreement with "everything" in that rating 
action.  Moreover, all these issues were addressed in the May 
1996 statement of the case.

Significantly, however, of those issues, only the evaluation 
of the veteran's right knee was discussed in the August 1996 
supplemental statement of the case, and in the VA Form 9 that 
he submitted in October 1996.  Accordingly, of these original 
issues, it appeared that the only issue for which an appeal 
had been timely perfected was that which related to the 
evaluation of the veteran's right knee.  Nevertheless, since 
the RO certified those additional issues as on appeal, and 
the veteran's representative mentioned them in arguments he 
submitted in February 1999, it became necessary for the Board 
to address them.  

The Board observed that applicable caselaw provides that, if 
a claimant fails to file a substantive appeal in a timely 
manner, "he is statutorily barred from appealing the RO 
decision."  Roy v. Brown, 5 Vet.App. 554, 556 (1993).  As 
such, it was necessary for the Board to consider whether the 
veteran's appeal concerning these other issues should be 
dismissed for lack of jurisdiction.  Since, however, the RO 
had not raised the issue of timeliness of the substantive 
appeal, the veteran was not aware that it is was pertinent in 
this matter.  Accordingly, in the interest of fairness and 
due process, those claims of the veteran, for which dismissal 
was contemplated, were remanded to the RO so that the issue 
of whether he had perfected a timely substantive appeal with 
regard to any or all of them could be thoroughly developed.  

In the specific instructions, the RO was asked to contact the 
veteran and request that he respond in writing as to whether 
he wished to pursue an appeal with respect to the additional 
issues.  If the veteran advised that he wished to pursue 
them, or he did not respond, the RO was asked to advise the 
veteran and his representative that the timeliness of the 
substantive appeal with respect to those claims was in issue, 
and, after providing an opportunity to submit evidence or 
argument on that question, to issue a supplemental statement 
of the case that addressed the mandatory filing requirements 
for a timely substantive appeal, as set out in applicable law 
and regulations.  

The record shows that the RO advised the veteran, in a July 
1999 letter, that the timeliness of his substantive appeal 
with respect to these additional matters was at issue, and he 
was asked to inform the RO whether he wished to pursue an 
appeal with respect to them.  The veteran did not respond to 
that letter, and, contrary to the Board's instructions, the 
RO failed to provide him a supplemental statement of the case 
addressing the mandatory filing requirements for a timely 
substantive appeal, and the applicable law and regulations 
with respect to that issue.  As a result, the regulatory 
method by which an appellant is informed of pertinent 
evidence, applicable law, and the rationale for agency 
actions has not been followed.  Therefore, the Board's 
previously expressed concern remains, regarding whether the 
veteran would be prejudiced by going forward on this matter 
as contemplated.  In view of that, and in the interest of 
fairness and due process, those claims for which dismissal is 
contemplated should be returned to the RO in order that a 
supplemental statement of the case may be issued, which 
addresses the mandatory filing requirements for a timely 
substantive appeal.

We also note that in Stegall v. West, 11 Vet.App. 268 (1998), 
the U.S. Court of Appeals for Veterans Claims determined that 
a previous remand by the Board confers on the veteran, as a 
matter of law, the right to compliance with the remand 
orders, and imposes upon the Secretary of Veterans Affairs a 
concomitant duty to ensure compliance with the terms of the 
remand.  The Court held that "where, as here, the remand 
orders of the Board . . . are not complied with, the Board 
itself errs in failing to insure compliance."  Id. at 217.

Although the delay occasioned by this additional Remand is 
regrettable, under the circumstances described above, this 
case is being returned to the RO for the following action:

The RO should provide the veteran and his 
representative a supplemental statement of the case 
which addresses the mandatory filing requirements 
for a timely substantive appeal, as set out in 
applicable law and regulations, including 38 
U.S.C.A. §§ 7105, 7108; 38 C.F.R. §§ 20.202, 
20.302, 20.303, 20.305.  After giving the veteran 
and his representative a reasonable opportunity to 
respond, the case should then be returned to the 
Board if otherwise in order.  


Although no further action by the veteran is warranted on 
this issue, unless otherwise notified, he has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 



